ROSE, Justice,
dissenting.
The cornerstone of the majority’s resolution of this appeal is the conclusion that the district court’s final order prohibiting additional worker’s compensation benefits is not subject to attack in this proceeding to reopen appellant’s original award. In my opinion, however, the court’s order is void for lack of jurisdiction under our worker’s compensation law, and appellant should be afforded the opportunity to establish his right to additional benefits.
Section 27-12-606 of the Wyoming Worker’s Compensation Act, §§ 27-12-101 through 27-12-804, W.S.1977, provides that an injured employee may be entitled to additional benefits after the entry of an award of compensation in his favor:
“Where an award of compensation has been made in favor of or on behalf of an employee for any benefits under this act [§§ 27-12-101 through 27-12-804], an application may be made to the clerk of district court by any party within four (4) years from the date of the last award, or at any time during which monthly payments under an award are being made, for additional benefits of any type or nature or for a modification of the amount of the award on the ground of increase or decrease of incapacity due solely to the injury, or upon grounds of mistake or fraud.”
An employer cannot be relieved of his liability under this section by any means not contemplated by the Act. Section 27-12-103(b) W.S.1977, provides:
“No contract, rule, regulation or device shall operate to relieve an employer from any liability created by this act [§§ 27-12-101 through 27-12-804] except as otherwise provided by this act.”
We have interpreted this language as prohibiting enforcement of a contract which purported to waive an injured employee’s right to reopen his award in exchange for a promise of employment for life. Horvath v. Sheridan-Wyoming Coal Co., 58 Wyo. 211, 131 P.2d 315 (1942). We observed in that case:
“ * * * [T]he legislature seems to have not added any language allowing compromise of liability on the part of the employer under the Workmen’s Compensation Act, evidently deeming it unwise to open the door to an agreed or contractual reduction of the employer’s liability through the latter’s power over employees.” 131 P.2d at 322.
The policy against contractual limitations on an injured employee’s right to compensation appears in Art. 10, § 4 of the Wyoming Constitution, which reads in part:
“ * * * Any contract or agreement with any employee waiving any right to recover damages for causing the death or injury of any employee shall be void.”
Section 27-1-105, W.S.1977, repeats and augments this constitutional provision:
“It shall be unlawful for any person, company or corporation to require of its servants or employes, as a condition of their employment or otherwise, any contract or agreement whereby such person, company or corporation shall be released or discharged from liability or responsibility on account of personal injuries received by such servants or employes while in service of such person, company or corporation, by reason of the negligence of such person, company or corporation, or the agents or employes thereof, and such contracts shall be absolutely null and void.”
The final order at issue in the instant case violates the express proscriptions as well as the fundamental policies of the foregoing constitutional and statutory provisions. The order abrogates appellant’s right to seek future medical benefits pursuant to § 27-12-606. The court, therefore, lacked jurisdiction to enter this judgment under § 27-12-103(b) which prohibits any *759device that relieves an employer from liability under the Act. Furthermore, the basis for the judgment — the agreement between the parties to limit additional benefits — was null and void under Art. 10, § 4 of the Wyoming Constitution and § 27-1-105.
A judgment entered by a court without jurisdiction is void and unenforceable. Matter of Estate of Blaney, Wyo., 607 P.2d 354 (1980); Emery v. Emery, Wyo., 404 P.2d 745 (1965). A void judgment has no effect on the parties and is not res judicata. Matter of Blaney, supra, 607 P.2d at 357. We said in Emery v. Emery, supra, 404 P.2d at 749:
“A void judgment is not binding. It confers no rights and equitable relief is proper to prevent harm resulting from the fact that the judgment appears or purports to be valid. A.L.I. Restatement, Judgments, § 117, p. 565 (1942).”
Accordingly, the final order of the district court prohibiting appellant from seeking additional worker’s compensation benefits was entered without jurisdiction and is void and of no effect. I would have remanded this case to the district court to permit a factual determination of appellant’s entitlement to additional benefits based on an increase in incapacity under § 27-12-606, as that statute has been interpreted by this court in House v. State ex rel. Worker’s Compensation Division, Wyo., 701 P.2d 1162 (1985), and Matter of Abas, Wyo., 701 P.2d 1153 (1985). I cannot agree with the majority that appellant has not presented a sound factual basis for the award of additional benefits, since the parties have never litigated that question and, in fact, have stipulated that appellant requires additional surgery as a result of his original injury.